Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1, 7-12 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 9 and 5  of U.S. Patent No. 11,017,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the disclose all the features of the claimed invention. .


Re claim 1, Claim 1 of the patent discloses A system comprising: an image sensor configured to capture a first frame of pixel data( see claim 1 : an image sensor configured to capture a first frame of pixel data;); and an adaptive noise filter coupled to the image sensor and configured to: filter a first pixel of the first frame of pixel data by comparing an estimated pixel noise level determined based on a signal level of the first pixel and a difference between the signal level of the first pixel and at least a signal level of a second pixel to obtain a filtered pixel;  (see claim 1:  an imaging pipeline coupled to the image sensor to receive the first frame of pixel data, the imaging pipeline including an adaptive noise filter, the adaptive noise filter being configured to: filter a first pixel using an estimated pixel noise level of the first pixel, and using a difference between a signal level of the first pixel and at least a signal level of a second pixel, the second pixel being in a previous frame captured by the image sensor prior in time to the capture of the first frame, the adaptive noise filter being configured to filter the first pixel based on a comparison of a change in the signal levels of the first and second pixels to the estimated pixel noise level of the first pixel;)and output a second frame of pixel data including the filtered pixel (see claim 1: the imaging pipeline being configured to output an output frame of pixel data based on the second frame of pixel data;).


Re claim 7 claim 2 of the patent discloses the second pixel is at a same location in a previous frame captured by the image sensor prior in time to the capture of the first frame as a location of the first pixel in the first frame (see claim 2 the adaptive noise filter comprising an adaptive temporal noise filter, the second pixel being at a same location in the previous frame as a location of the first pixel in the first frame. ).

Re claim 8 Claim 9  of the patent discloses the adaptive noise filter comprises a signal level to noise look-up table configured to receive the signal level of the first pixel and to output a noise standard deviation corresponding to the signal level of the first pixel (see claim 9 the adaptive temporal noise filter comprising a signal level to noise look-up table and a change look-up table, the signal level to noise look-up table being configured to receive a value of the first pixel and to output a noise standard deviation corresponding to the signal level of the first pixel;).

Re claim 9, claim 9 of the patent discloses wherein: the adaptive noise filter is configured to use the noise standard deviation to determine a percent of the difference between the signal level of the first pixel and at least the signal level of the second pixel that is allowed to pass through the adaptive noise filter (and the change look-up table being configured to receive a temporal signal change of a pixel expressed in number of noise standard deviations and to output an allowed percentage of temporal change in the signal level of the pixel.).

Re claim  10  claim 5 of the patent( which incorporates claim 1) discloses  

A system comprising: an image sensor configured to capture a first frame of pixel data (see claim 1: an image sensor configured to capture a first frame of pixel data); and an imaging pipeline coupled to the image sensor to receive the first frame of pixel data, the imaging pipeline including an adaptive noise filter configured to: (see claim 1 an imaging pipeline coupled to the image sensor to receive the first frame of pixel data, the imaging pipeline including an adaptive noise filter, the adaptive noise filter being configured to:  ) filter a first pixel using an estimated pixel noise level of the first pixel and using a difference between a signal level of the first pixel and at least a signal level of a second pixel ( see claim 1 : filter a first pixel using an estimated pixel noise level of the first pixel, and using a difference between a signal level of the first pixel and at least a signal level of a second pixel,) to obtain a filtered pixel; and output a second frame of pixel data including the filtered pixel; (see claim 1 and output a second frame of pixel data including the filtered first pixel; ) the imaging pipeline including a plurality of stages, each of the plurality of stages following a first stage of the plurality of stages being configured to process an input pixel noise frame and configured to output a stage dependent pixel noise frame. ( see claim 5 the imaging pipeline including a plurality of stages, each of the plurality of stages following a first stage of the plurality of stages being configured to process an input pixel noise frame and configured to output a stage dependent pixel noise frame. )

Re claim 11 Claim 5 of the patent  discloses  a display device coupled to the imaging pipeline to receive an output frame of pixel data output by the imaging pipeline based on the second frame of pixel data, the display device being configured to display the output frame of pixel data. (see claim 1 the imaging pipeline being configured to output an output frame of pixel data based on the second frame of pixel data; and a display device coupled to the imaging pipeline to receive the output frame of pixel data, the display device being configured to display the output frame of pixel data. )

Re claim 12 and 17-20 these claims are the method performed by the system of claims 1 and 7-9 respectively, these claims are also disclosed by the patent because the system discloses the method. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adaptive noise filter”  in claim 1
“second adaptive noise filter” in claim 2 
“imaging pipline” in claim 10 
.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1  and 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hsu 2013/0107083.

Re claim 1 Hsu discloses A system comprising: an image sensor configured to capture a first frame of pixel data (see figure 2 element 200 note that an image is captured from a image capturing device)); and an adaptive noise filter coupled to the image sensor (see element 250 image smoothing is performed see also paragraph 10 and paragraph 25 note that an image captured by a sensor is processed by a processor to perform noise reduction) and configured to: filter a first pixel of the first frame of pixel data by comparing an estimated pixel noise level determined based on a signal level of the first pixel (see figure 2 element 220 note that a noise threshold of a target pixel is determined ) and a difference between the signal level of the first pixel and at least a signal level of a second pixel (see figure 2 elements 230 and240 note that  pixel difference is compared to the noise threshold ) to obtain a filtered pixel (see figured 2 element 250 note that noise is filtered based on the comparison); and output a second frame of pixel data including the filtered pixel (see paragraph 30 and 2 note the goal is to create a noise output image ).

Re claim 12 this claim is the method performed by the system of claim 1 and likewise rejected



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 7 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ward US 6,061,100 in view of Lim et al US 2007/0009175 .

Re claim 1 Ward discloses A system comprising:; and an adaptive noise filter (see paragraph ) and configured to: filter a first pixel of the first frame of pixel data by comparing an estimated pixel noise( see column 4 lines 1-10 note that a threshold is determined  based on the noise standard deviation )  and a difference between the signal level of the first pixel and at least a signal level of a second pixel (see column 6 lines 10-20  difference between pixel of current frame and corresponding pixels of last 3 frames are determined ) to obtain a filtered pixel ( see abstract and figure 1 note that temporal motion detection is used to determine a motion adaptive temporal filter see also column 8 lines 5-15 ); and output a second frame of pixel data including the filtered pixel (see column 8 lines 35-40 note that  ) .



Ward does not expressly an image sensor configured to capture a first frame of pixel data an adaptive image filter  coupled to the image sensor,  an estimated pixel noise level determined based on a signal level of the first pixel 

Lim discloses disclose an image sensor configured to capture a first frame of pixel data (see paragraph 46 image capture device  ), an adaptive image filter  coupled to the image sensor (see paragraph 46 note that an processor  is coupled to the sensor for performing the method which may include filtering see paragraph 17 and 18   ),  an estimated pixel noise level determined based on a signal level of the first pixel (see paragraph 12 and paragraph 38 note that estimated noise standard deviation is based on the pixel value).Note that the estimation of noise in Ward could be replaced with the estimate in   The motivation to combine is Thus, the standard deviation of noise according to this model is a function of the brightness (intensity) values. In general, the standard deviation is typically higher for brighter areas. The dark areas have much smaller noise variance than mid-to-bright areas whereas the bright areas have much larger noise variance than the mid-to-dark areas. (see paragraph 12). Furthermore one of ordinary skill in the art could have easily performed the method of Ward using a processor   and a sensor to capture the image as described in Lim. The results of this combination would be easily predictable  as they would merely be performing the method of Ward on an image  captured by a sensor using a processor connected to the sensor. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lim and Ward.

Re claim 7 Ward discloses wherein: the second pixel is at a same location in a previous frame captured by the image sensor prior in time to the capture of the first frame as a location of the first pixel in the first frame (see ward column 6 lines 10-15 note that the image difference in between a current pixel and a corresponding pixel in the previous frame).

Re claims 12 and 18 these claims are the method performed by claims 1 and 7 respectively and are rejected for similar reasons



Claim(s)  8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ward US 6,061,100 in view of Gindele US 2002/0126911 .

Re claim 8  Lim further discloses wherein: the adaptive noise filter comprises a signal level to noise function configured to receive the signal level of the first pixel and to output a noise standard deviation corresponding to the signal level of the first pixel (see paragraph 14 and 12 note that a  noise statistic (standard deviation)  is calculated using a function which relates the pixel value to the noise statistic. Lim and Ward do not further disclose using a look up table to determine the noise statistic. Gindele discloses using a look up table to determine the noise statistic (see paragraph 39 note that noise standard deviation is determined by indexing a look up table). One or ordinay skill in the art could have easily replaced the function of Lim with the stored look up table of Gindele and the results would be identical (i.e. same noise value is obtained by inputting the pixel value into a look up table vs inputting it into a function). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim, Ward and Gindele.

Re claims 19 this claim is the method performed by claim 8 rejected for similar reasons.


Allowable Subject Matter
Claims 2-6 and 13-17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669